DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathleen N. Ehrhard on 11/10/2021.
The application has been amended as follows: 
In claim 1, line 9, please delete “in-situ” and insert –in-situ--.

3. (Currently Amended) The method according to claim 1, wherein the start material mixture is selected from the group consisting of: carbon, titanium, silicon, hafnium, zirconium, tantalum, boron, nitrogen, iron, nickel, cobalt, aluminum, and combinations thereof.

14. (Cancelled)
Allowable Subject Matter
Claims 1-4, 7-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the cited prior art references for the reasons explained by Applicant on pp. 5-7 of Applicant’s Arguments/Remarks filed 10/13/2021. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination.  Thus, claims 1-4, 7-10, and 12 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734